Citation Nr: 0948529	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  03-27 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	James E. Phillips, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee, which denied entitlement to service 
connection for slipped femoral epiphysis, bilateral hips.  
This matter also comes before the Board from rating actions 
dated in April 2004 which denied entitlement to TDIU benefits 
and nonservice-connected pension benefits.

In March 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In an August 2007 decision, the Board denied entitlement to 
nonservice-connected pension benefits and remanded the issues 
of entitlement to service connection for slipped femoral 
epiphysis, bilateral hips and entitlement to TDIU benefits.  

In an April 2009 decision, the Board granted service 
connection for a slipped femoral epiphysis of the right hip, 
denied service connection for a slipped femoral epiphysis of 
the right hip and remanded the issue of entitlement to TDIU 
benefits for additional development; this issue is again 
before the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection is currently in effect for slipped 
femoral epiphysis of the right hip, evaluated at a 30 percent 
disability rating.

2.  The Veteran has a high school education and last worked 
in July 1996 as a janitor.  

3.  The medical and other evidence of record does not 
indicate the Veteran's service-connected disability precludes 
him from securing or following a substantially gainful 
occupation consistent with his education, training, and 
occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in September 2003 and January 2004 that 
fully addressed all notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until August 2007, such error was harmless 
given that a TDU rating is being denied, and hence no 
effective date will be assigned with respect to this claim.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and an examination report, non-VA medical records, 
the Veteran's Travel Board hearing transcript and lay 
statements have been associated with the record.  The 
appellant was afforded a VA medical examination in May 2008.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Entitlement to a TDIU rating

The Veteran contends that his service-connected right hip 
condition prevents him from securing or following 
substantially gainful employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran has only one service-connected 
disability, slipped femoral epiphysis of the right hip, 
evaluated as 30 percent disabling.  This disability rating 
fails to meet the percentage requirements of 38 C.F.R. § 
4.16(a).  When a Veteran does not meet the rating criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a), they are 
nevertheless to be considered for a TDIU rating under 38 
C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards 
should refer to the Director, Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  

In the present case, there is no evidence that the Veteran is 
unable to secure or follow substantially gainful occupation 
due to his service-connected right hip disability alone.  In 
his claim for a TDIU rating, the Veteran indicated that, as 
of July 2006, he could no longer work as a janitor due to his 
disabilities, which he listed as brain surgery, seizures, leg 
and speech problems.  However, in response to a VA Form 21-
4192, Request for Employment Information in Connection with a 
Claim for Disability Benefits, his former employer, the 
Shelby County Schools, noted that he had last worked for them 
in December 2004 and that he was dismissed for cause.  In a 
May 2008 statement, a private physician noted that the 
Veteran was seen and evaluated in his office on May 15, 2008.  
The private physician indicated that the Veteran was clearly 
disabled.  He noted that he had a right total hip replacement 
in 2002 and that he still had some pain and a limp there.  He 
also had a rupture of his biceps tendon and impingement 
syndrome in his left shoulder and had surgery for that 
shoulder.  There was restricted strength and range of motion 
of his left shoulder.  In addition to these factors, the 
Veteran had a seizure disorder and had a head injury as a 
result of those disorders.  The private physician noted the 
he believed that the Veteran was permanently and totally 
disabled, and that there my have been some aggravation of 
these problems by his six years that he spent in the military 
where he primarily worked as a driver of various vehicles and 
sustained some degree of stress at that time possibly some 
vehicular accidents, but the private physician noted that he 
was uncertain as to the exact date and time.  Attached to 
this statement is a Medical Assessment of Ability to do Work 
Related Activities, completed by this private physician.  It 
is noted that the Veteran's lifting and carrying are affected 
by impairment, in that the amount the Veteran could carry is 
limited due to his left shoulder, biceps tear and right total 
hip replacement.  His standing, walking, sitting, and 
postural activities were affected by his right total hip 
replacement and his reaching and pushing and pulling were 
affected by his left shoulder condition.  He was noted to be 
unstable due to his right hip replacement.  The private 
physician noted that the medical findings that supported this 
assessment were his right total hip replacement and his 
seizure disorder.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected right hip disability, in and of 
itself, does not preclude the Veteran from obtaining and 
sustaining substantially gainful employment.  While the 
Veteran's service-connected right hip disability contributes 
to his limitations, there are several other non-service-
connected conditions which play a significant role in his 
unemployability.  In fact, at his May 2008 VA examination, 
the examiner reported that the Veteran was poor historian and 
that his mother was present to help the Veteran.  It was 
noted that the Veteran was unemployed and on disability.  In 
this regard, the Veteran's mother indicated that he was 
disabled due to his seizure disorder.  The Veteran's current 
30 percent compensation rating currently assigned for his 
service-connected right hip disability is recognition that 
his service-connected disability causes some interference 
with employment.  Therefore, pursuant to 38 C.F.R. § 4.16, a 
TDIU is not warranted, and the Veteran's claim is denied.  
Since the evidence does not show that his service-connected 
disability alone precludes suitable gainful employment, 
referral for consideration of an extraschedular TDIU is not 
warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); 38 C.F.R. § 4.16(b).

As a preponderance of the evidence is against the award of a 
TDIU, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991)


ORDER

A TDIU rating is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


